DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 879,249.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present Application is anticipated by claims 1-20 of U.S. Patent No. 10, 879,249.
Claim Objections
Claims 14 and 19 are objected to because of the following informalities:  the phrase “different material” should be changed to – different materials--- to correct a typographic error.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 20 recites the limitation “a thickness of the first portion is equal to a thickness of the first bulk portion.” This limitaiton introduces new matter in the Application because it is not supported by Specification or claims as originally filed. Contrary to the claim language, Fig, 3A of In the Specification shows that the first portion 34’ is larger the first bulk portion 36’.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-14, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitaiton “the first portion is a non-doped or doped material selected from the group consisting of a polysilicon, an amorphous silicon, a poly germanium and an amorphous germanium.”  This limitaiton renders the claim indefinite because it contradicts to the parent claim 1, wherein it is recited that the electrode is made of a metal selected from the group consisting of Al, Cu, Ni, and Pt, the electrode includes a first bulk portion and a first portion.
Claim 6 recites the limitation "the same material" in line 1.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 8 recites the limitation "the first and the second transistor" in line 13.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 13 recites the limitation "the same material" in line 2.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 16 recites the limitaiton “the first portion is a non-doped or doped material selected from the group consisting of a polysilicon, an amorphous silicon, a poly germanium and an amorphous germanium.”  This limitaiton renders the claim indefinite because it contradicts to the parent claim 15, wherein it is recited that the electrode is made of a metal selected from the group consisting of Al, Cu, Ni, and Pt, the electrode includes a first bulk portion and a first portion.
Claim 18 recites the limitation "the same material" in line 2.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 9-14 are indefinite due to their dependence on indefinite claim 8.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 Claims 4 and 16 recites the limitaiton “the first portion is a non-doped or doped material selected from the group consisting of a polysilicon, an amorphous silicon, a poly germanium and an amorphous germanium.”  This limitaiton fails to further limit the subject matter of the parent claims because it contradicts to the parent claims 1 and 15, wherein it is recited that the electrode is made of a metal selected from the group consisting of Al, Cu, Ni, and Pt, the electrode includes a first bulk portion and a first portion.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 11, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sunami (US 5, 237, 528, cited in IDS).
Regarding claim 8, Sunami discloses a semiconductor dynamic random access memory comprising a plurality of memory cells (Fig.26), a word line (WL) and a bit line (BL), wherein: each of the plurality of memory cells includes: a transistor having a gate structure (Fig.7, numeral 4-1), a source and a drain (15); and a metal-insulator-semiconductor (MIS) structure (Fig.7, numerals 17-19), the MIS structure includes: a trench  (17) formed in a substrate (10); a dielectric layer (18) disposed in the trench (17); and an electrode (19) disposed on the dielectric layer (18) and in direct contact with the drain (15) of the transistor (4-1), the electrode (19) includes a bulk portion (lower part of (19) and a first portion (upper part of (19)), both disposed on the dielectric layer (18), and the electrode (19) does not fully fill the trench between the first transistor and the second transistor (note: the first and the second transistors are not defined by the claim, see 112 rejection above).
Regarding claim 11, Sunami discloses wherein the first portion is a non-doped or doped material selected from the group consisting of a polysilicon (column 9, lines 45-50).
Regarding claim 12, Sunami discloses wherein a portion of the first portion (upper part of (19)) is disposed over the first bulk portion (lower part of (19)).
Regarding claim 13, Sunami discloses a source contact portion (portion of (19) contacting (15)) made of the same material as the electrode (19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sunami (US 5, 237, 528, cited in IDS) in view of Ema (US 5, 214, 304, cited in IDS) and Yeh (US 2015/0061075).
Regarding claim 1, Sunami discloses a semiconductor memory device comprising: a first transistor having a gate (Fig.7, numeral 4-1) , a source and a drain (15); and a metal-insulator-semiconductor (MIS) structure (17)-(19), wherein: the first transistor and the MIS structure are disposed on a common substrate (10), the MIS structure includes a trench (17) formed in the substrate (10); a dielectric layer (18) disposed in the trench (17); and an electrode (19) disposed on the dielectric layer (18) and coupled to the drain (15) of the first transistor, the electrode (19) includes a first bulk portion (lower part of (19)) and a first portion (upper part of (19)), both disposed on the dielectric layer (18).
Sunami does not disclose (1) that the first portion has a higher resistance value or a higher sheet resistance than the bulk portion, and the first portion has a resistance value in a range from 1.0x 10-4 Ωcm to 1.0x 104 Ωcm or a sheet resistance in a range from 1.0 x 102 Ω /cm2 to 1.0x 1010 Ω /cm2; (2) the electrode is made of a metal selected form the group consisting of Al, Cu, Ni, and Pt.
Regarding element (1), Ema however discloses that the first portion (Fig.6B, numeral 17A1) has a higher resistance value or a higher sheet resistance than the bulk portion (17B1), and the first
portion has sheet resistance in a range from 1.0 x 102 Ω /cm2 to 1.0x 1010 Ω /cm2 (column 4, lines 15-25).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Sunami with Ema to have the first portion has a higher resistance value or a higher sheet resistance than the bulk portion, and the first portion has a sheet resistance in a range from 1.0 x 102 Ω /cm2 to 1.0x 1010 Ω /cm2 for the purpose of miniaturization of semiconductor elements (Ema, column 2, lines 43-50).
	Regarding element (2), Yeh however discloses the electrode is made of a metal selected form the group consisting of Al, Cu ([0035]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Sunami with Yeah to have the electrode is made of a metal selected form the group consisting of Al and Cu because these are typical materials for forming electrodes.
Regarding claim 15, Sunami discloses a semiconductor memory device comprising: a first transistor having a gate (Figs.6, 7, numeral 4-1) , a source and a drain (15); a second transistor having a gate (Fig.6, numeral 4-2),  the source and a drain (15) and first and second metal-insulator-semiconductor (MIS) structures (17)-(19), wherein: the first and second transistor and the MIS structure are disposed on a common substrate (10), each of the MIS structure includes a trench (17) formed in the substrate (10); a dielectric layer (18) disposed in the trench (17); and an electrode (19) disposed on the dielectric layer (18) and coupled to the drain (15) of the first transistor, the electrode (19) includes a first bulk portion (lower part of (19)) and a first portion (upper part of (19)), both disposed on the dielectric layer (18).
Sunami does not disclose (1) that the first portion has a higher resistance value or a higher sheet resistance than the bulk portion, and the first portion has a resistance value in a range from 1.0x 10-4 Ωcm to 1.0x 104 Ωcm or a sheet resistance in a range from 1.0 x 102 Ω /cm2 to 1.0x 1010 Ω /cm2; (2) the electrode is made of a metal selected form the group consisting of Al, Cu, Ni, and Pt.
Regarding element (1), Ema however discloses that the first portion (Fig.6B, numeral 17A1) has a higher resistance value or a higher sheet resistance than the bulk portion (17B1), and the first
portion has sheet resistance in a range from 1.0 x 102 Ω /cm2 to 1.0x 1010 Ω /cm2 (column 4, lines 15-25).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Sunami with Ema to have the first portion has a higher resistance value or a higher sheet resistance than the bulk portion, and the first portion has a sheet resistance in a range from 1.0 x 102 Ω /cm2 to 1.0x 1010 Ω /cm2 for the purpose of miniaturization of semiconductor elements (Ema, column 2, lines 43-50).
	Regarding element (2), Yeh however discloses the electrode is made of a metal selected form the group consisting of Al, Cu ([0035]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Sunami with Yeah to have the electrode is made of a metal selected form the group consisting of Al and Cu because these are typical materials for forming electrodes.
	 Regarding claim 2, Ema discloses wherein a thickness of the first portion is greater than a thickness of the first bulk portion (column 4, lines 50-55; column 6, lines 1-5).  
Regarding claims 3 and 20, Sunami in view of Ema and Yeh does not disclose wherein a thickness of the first portion is equal to a thickness of the first bulk portion.  
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to adjust the thickness of the first and bulk portions to be in the
claimed range for the purpose of optimization performance of MIS semiconductor device (Ema, column 1, lines 40-50).
Regarding claims 4 and 16, Sunami discloses wherein the first portion is a non-doped or doped material selected from the group consisting of a polysilicon (column 9, lines 45-50).
	Regarding claims 5, Sunami discloses wherein a part of the first portion is disposed over the first bulk portion (Fig.7).  
Regarding claims 6 and 18, Sunami discloses includes a source contact portion made of the same material as the electrode (Fig.7, numeral 19).  
Regarding claim 7, Yeh discloses wherein the electrode is made of Al ([0035]).
Regarding claims 17, Sunami discloses wherein a portion of the first potion of the first portion is disposed over the first bulk portion (Fig.7).  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sunami as applied to claim 8 above, and further in view of Ema.
Regarding claim 9, Sunami does not disclose wherein a thickness of the first portion is greater than a thickness of the first bulk portion.
Ema discloses wherein a thickness of the first portion is greater than a thickness of the first bulk portion (column 4, lines 50-55; column 6, lines 1-5).  
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Sunami with Ema to adjust the thickness of the first and bulk portions to be in the claimed range for the purpose of optimization performance of MIS semiconductor device (Ema, column 1, lines 40-50
Regarding claim 10, Sunami does not disclose wherein a thickness of the first portion is equal to a thickness of the first bulk portion.  
Ema however discloses that thickness of the first portion can be adjusted the purpose of optimization performance of MIS semiconductor device (Ema, column 1, lines 40-50).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to adjust the thickness of the first and bulk portions to be in the
claimed range for the purpose of optimization performance of MIS semiconductor device (Ema, column 1, lines 40-50).
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest that the first bulk portion and the first portion are made of different material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891